1    LUKE A. BUSBY, ESQ
     Nevada Bar No. 10319
2    LUKE ANDREW BUSBY, LTD.
     316 California Ave # 82
3    Reno, Nevada 89509
     O: 775.453.0112
4    luke@lukeandrewbusbyltd.com
5    Designated Resident Nevada Counsel for Plaintiffs

6    Sarah Grady*                          David B. Owens*
     Loevy & Loevy                         Loevy & Loevy
7    311 N. Aberdeen St., 3rd Fl.          100 S. King St., St. 100
     Chicago, IL 60607                     Seattle, WA 98104
8    O: 312.243.5900                       O: 312-243-5900
     sarah@loevy.com                       david@loevy.com
9    *Admitted pro hac vice
     Counsel for Plaintiffs
10

11                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
12
     CRAIG FARAH, Personal
13   Representative of the ESTATE OF
     NICHOLAS FARAH; LISA WALTER, as
14   Next Best Friend of E.T.; and JOLENE
     GEARY, as Next Best Friend of E.F.,
15
                 Plaintiffs,                      No. 2:20-cv-00604 -RFB-VCF
16
                 vs.                              Hon. Richard F. Boulware, II, Judge
17
     LAS VEGAS METROPOLITAN                       Hon. Cam Ferenbach, Mag. Judge
18   POLICE DEPARTMENT; RICHARD
     NEWMAN; SAMUEL MENDOZA;                      STIPULATION AND PROPOSED
19   AARON MOSELY; JEREMY                         ORDER EXTENDING DISCOVERY
     STEWART; CHRISTY SNAPP;                      SCHEDULE
20
     GABRIEL VILLANUEVA; KIM SOFFE;
21   and COLLIN PETRIELIUS, and                   (Third Request)
     NAPHCARE, INC.,
22
                 Defendants.
23

24         Plaintiffs Craig Farah, Personal Representative of the Estate of Nicholas

25   Farah, Lisa Walter, as Next Best Friend of E.T., and Jolene Geary, as Next Best

26   Friend of E.F., by and through their counsel of record, Defendants Las Vegas

27   Metropolitan Police Department, Richard Newman, Samuel Mendoza, Aaron


                                              1
1    Mosely, Jeremy Stewart, Christy Snapp, Gabriel Villanueva, through their counsel

2    of record, and Kim Soffe, Colin Petrielius, and Naphcare, Inc., through their counsel

3    of record, hereby stipulate and agree that the discovery schedule as set out in the

4    March 22, 2021 Stipulation and Order Extending Discovery Schedule (ECF 45)

5    should be extended by 120 days.

6          The instant filing is the third request for an extension of the Discovery

7    Schedule. The parties filed their Discovery Plan and Scheduling Order on August 3,

8    2020. ECF 21. They filed a subsequent stipulation extending the discovery

9    deadlines on November 23, 2020 (ECF 39), which was entered by the Court (ECF

10   40), and a second stipulation extending the discovery deadlines on March 22, 2021

11   (ECF 44), which was also entered by the Court (ECF 45). The parties have moved

12   forward diligently with both written and oral discovery. The parties have served

13   multiple third-party subpoenas and exchanged substantial records and other

14   relevant materials. Plaintiffs have completed two depositions of Defendants, and

15   four more depositions are scheduled to occur next week. Plaintiff Craig Farah’s

16   deposition is scheduled to occur on July 27.

17         Despite counsel’s best efforts, more time is needed to complete discovery due

18   to delays caused by the COVID-19 pandemic, counsel’s obligations in other matters,

19   the difficulties of locating witnesses, and the complexity of this case. Plaintiffs

20   recently filed a Second Amended Complaint (ECF 49), naming two additional

21   plaintiffs and a new claim against Defendant Naphcare, Inc. These matters will

22   require additional discovery by both sides. Depositions of the remaining parties and

23   third-party witnesses also need to be completed, and the parties anticipate

24   completing follow-up written discovery. And the parties need to complete production

25   of the ESI set forth in the ESI protocol entered by the Court on May 21, 2021 (ECF

26   48). As such, the parties ask the Court to extend discovery as follows:

27

                                                 2
1       a. The deadline for fact discovery will be extended from September 27, 2021 to

2          January 27, 2022.

3       b. The deadline to file motions to amend the pleadings or add parties will be

4          extended from June 28, 2021 to October 28, 2021.

5       c. The deadline for expert disclosures will be moved from July 26, 2021 to

6          November 30, 2021, and the deadline for rebuttal experts will be moved from

7          August 19, 2021 to December 20, 2021.

8       d. The deadline for the filing of dispositive motions will be moved from October

9          25, 2021 to February 25, 2022.

10      e. The deadline for filing the joint pretrial order will be moved from November

11         24, 2021 to March 24, 2022. As ordered previously, this deadline will be

12         suspended if dispositive motions are timely filed, until 30 days after the

13         decision of the dispositive motions or until further order of the Court. ECF

14         40.

15         The parties also stipulate and agree that Defendants shall have an additional

16   30 days, or until August 12, 2021, to file a responsive pleading to Plaintiffs’ Second

17   Amended Complaint filed on June 28, 2021 and the parties request that the Court

18   extend that deadline as well.

19         The parties stipulate and agree to the requested extension. Accordingly,

20   Plaintiff and Defendants stipulate that the discovery schedule should be extended

21   by 120 days and the deadline to respond to Plaintiffs’ Second Amended Complaint

22   be extended to August 12, 2021. This stipulation is made in good faith and not for

23   the purpose of delay. Dated this 1st day of July, 2021.

24

25

26

27

                                                3
1    By: /s/ David B. Owens

2
     Sarah Grady*                         David B. Owens*
3    Loevy & Loevy                        Loevy & Loevy
     311 N. Aberdeen St., 3rd Fl.         100 S. King St., St. 100
4    Chicago, IL 60607                    Seattle, WA 98104
     O: 312.243.5900                      O: 312-243-5900
5    sarah@loevy.com                      david@loevy.com
     *Admitted pro hac vice
6    Counsel for Plaintiffs
7    LUKE A. BUSBY, ESQ
     Nevada Bar No. 10319
8    LUKE ANDREW BUSBY, LTD.
9    316 California Ave # 82
     Reno, Nevada 89509
10   O: 775.453.0112
     luke@lukeandrewbusbyltd.com
11   Designated Resident Nevada Counsel for Plaintiffs

12
     By: /s/ Craig R. Anderson
13
     Craig R. Anderson
14   Marquis Aurbach Coffing
     10001 Park Run Drive
15   Las Vegas, NV 89145
     O: 702.942.2136
16   canderson@maclaw.com
     Counsel for Defendants LVMPD, Newman, Mendoza, Mosely, Stewart, Snapp, and
17   Villanueva
18
     By: /s/ Paul A. Cardinale
19
     Paul A. Cardinale
20   Lauria Tokunaga Gates & Linn, LLP
     1755 Creekside Oaks Dr., Ste. 240
21
     Sacramento, CA 95833
22   O: 916.492.2000
     pcardinale@ltglaw.net
23

24

25

26

27

                                             4
1                                          ORDER
2          IT IS SO ORDERED that the above Stipulation is hereby GRANTED. The
3    discovery schedule shall be extended by 120 days and the deadline to respond to
4
     Plaintiffs’ Second Amended Complaint shall be extended to August 12, 2021.
5
           DATED this 6th day of July, 2021.
6
                                             _______________________________________
7
                                             UNITED STATES MAGISTRATE JUDGE
8

9
           IT IS HEREBY ORDERED that the following discovery dates apply:
10

11         Discovery cut-off:                         January 27, 2022
           Amend the pleadings or add parties: October 28, 2021
12         Expert Disclosures:                        November 30, 2021
           Rebuttal experts:                          December 20, 2021
13         Dispositive motions:                       February 25, 2022
14         Joint Pretrial Order:                      March 24, 2022
           If dispositive motions are filed, the deadline
15         for filing the joint pretrial order will be suspended until 30 days
           after decision on the dispositive motions or further court order.
16

17

18

19

20

21

22

23

24

25

26

27

                                               5
           Case 2:20-cv-00604-RFB-VCF Document 52 Filed 07/02/21 Page 6 of 6



                                CERTIFICATE OF SERVICE
1
            I, David B. Owens, an attorney, hereby certify that on July 2, 2021, I filed the
2    foregoing Stipulation and Proposed Order via CM/ECF, which was electronically
3    delivered to all counsel of record.

4                                            /s/ David B. Owens
                                             One of Plaintiff’s Attorneys
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                6
